DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 January 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because of the following:
   Figure 11:  Lines, numbers and letters not uniformly thick and well defined, clean, durable, and black (poor line quality).
      The reference numerals and lines are blurry as they have a dot matrix background, which distorts the view.


The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):


No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


The disclosure is objected to because of the following informalities:
   Paragraph [0001], line 2:  The phrase -- now U.S. Patent No. 10,533,972 --  should be inserted after the date.
   Paragraph [0039], line 6:  The "space" between the letters "A" and "W" should be deleted.  
   Paragraph [0054], line 13:  The phrase "Application No. 15/293,063 filed on October 12, 2016" should be corrected to read -- No. 9,922,809 --.

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,533,972.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim, claim   is narrower than claim 1 of the instant application.  Therefore, the narrower claim scope overlaps the broader claim scope of the application claim.
Although a restriction requirement was made in the parent application (15/341,330), claim 1 of the instant application did not form any portion of the restriction requirement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2017/0120242 (Rivas).
   With respect to the limitations of claim 1, Rivas discloses a fluidic device (Figure 3) comprising:

      a wall structure (44) arranged over at least a portion of the base structure and defining lateral boundaries of a fluidic passage (52) arranged to receive a fluid and containing the active region;
      a cover structure (46) arranged over the wall structure (44) and defining an upper boundary of the fluidic passage, wherein the cover structure defines at least one first port (48A) that is in fluid communication with the fluidic passage, and at least a portion of the at least one first port is registered with the active region; and
      at least one second port (48B) that is in fluid communication with the fluidic passage.  

The applied reference has a common assignee/inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,802,466 (Whalen et al.) in view of Acoustic Wave Based MEMS Devices for Biosensing Applications (Voiculescu et al.).
   With respect to the limitations of claim 1, Whalen et al. disclose a fluidic device, comprising:
      a base structure comprising: (i) a substrate (10 - Figure 1); (ii) at least one acoustic wave resonator structure (30) supported by the substrate (10), the at least one acoustic wave resonator structure including a piezoelectric material (30 - quartz resonator), a top side electrode (34) arranged over a portion of the piezoelectric material (30), and a bottom side electrode (32) arranged below at least a portion of the piezoelectric material; 
      a wall structure (70) arranged over at least a portion of the base structure (10) and defining lateral boundaries of a fluidic passage (85) arranged to receive a fluid; 
      a cover structure (80) arranged over the wall structure (70) and defining an upper boundary of the fluidic passage (85); 
      wherein the cover structure defines at least one first port (90) that is in fluid communication with the fluidic passage (85), wherein the cover structure (80) defines at least one first port (90) that is in fluid communication with the fluidic passage, and at least a portion of the least one first port is registered with the resonator; and 
      at least one second port (90) that is in fluid communication with the fluidic passage.  Whalen et al. fail to disclose that the acoustic resonator structure is a bulk acoustic wave resonator structure and at least one functionalization material is arranged over at least a portion of the active region of the resonator.
   Voiculescu et al. disclose a fluidic device, comprising:
      a base structure comprising: (i) a substrate (Si substrate - Figure 7); (ii) at least one bulk acoustic wave resonator structure (FBAR) supported by the substrate, the at least one bulk acoustic wave resonator structure including a piezoelectric material (MgxZn1-xO layer - Figure 7 - page 4, right column, lines 26-28), a top side electrode (Al or Au - Figure 7) arranged over a portion of the piezoelectric material (MgxZn1-xO), and a bottom side electrode (Au - Figure 7) arranged below at least a portion of the piezoelectric material, wherein a portion of the piezoelectric material is arranged Figure 7 - page 5, left column, lines 5-7) arranged over at least a portion of the active region.  One of ordinary skill in the art would be motivated to replace the resonator described in Whalen et al. with the FBAR from Voiculescu et al. because FBARs are very popular due to their high quality factor, which allow for sensitive, real-time biosensors.  Functionalizing a sensor would be obvious to one of ordinary skill in the art as a means of focusing the sensing on materials of interest that can be captured by the sensor.

	   With respect to the limitation of claim 2, Whalen et al. fail to disclose that the at least one second port is defined through the base structure.
	   Voiculescu et al. disclose an FBAR having an inlet port and an outlet port that are both defined through the base structure of the fluidic device (Figure 3a).  Modifying Whalen et al. with fluid ports that pass through the base structure would have been obvious to one of ordinary skill in the art as a means of introducing fluid from underneath the fluidic device. 

	   With respect to the limitation of claim 4, the combination (Whalen et al.) appear to disclose that the substrate defines a recess/bore (20) arranged below the active region.



      a base structure comprising: (i) a substrate (10 - Figure 1); (ii) at least one acoustic wave resonator structure (30) supported by the substrate (10), the at least one acoustic wave resonator structure including a piezoelectric material (30 - quartz resonator), a top side electrode (34) arranged over a portion of the piezoelectric material (30), and a bottom side electrode (32) arranged below at least a portion of the piezoelectric material, wherein the substrate defines a recess/bore (20) arranged below the resonator structure; 
      a wall structure (70) arranged over at least a portion of the base structure (10) and defining lateral boundaries of a fluidic passage (85) arranged to receive a fluid; 
      a cover structure (80) arranged over the wall structure (70) and defining an upper boundary of the fluidic passage (85); 
      wherein the cover structure defines at least one first port (90) that is in fluid communication with the fluidic passage (85), wherein the cover structure (80) defines at least one first port (90) that is in fluid communication with the fluidic passage, and at least a portion of the least one first port is registered with the resonator.  Whalen et al. fail to disclose that the acoustic resonator structure is a bulk acoustic wave resonator structure and at least one functionalization material is arranged over at least a portion of the active region of the resonator.
   Voiculescu et al. disclose a fluidic device, comprising:
      a base structure comprising: (i) a substrate (Si substrate - Figure 7); (ii) at least one bulk acoustic wave resonator structure (FBAR) supported by the substrate, MgxZn1-xO layer - Figure 7 - page 4, right column, lines 26-28), a top side electrode (Al or Au - Figure 7) arranged over a portion of the piezoelectric material (MgxZn1-xO), and a bottom side electrode (Au - Figure 7) arranged below at least a portion of the piezoelectric material, wherein a portion of the piezoelectric material is arranged between the top side electrode and the bottom side electrode to form an active region; and (iii) at least one functionalization material (Figure 7 - page 5, left column, lines 5-7) arranged over at least a portion of the active region.  One of ordinary skill in the art would be motivated to replace the resonator described in Whalen et al. with the FBAR from Voiculescu et al. because FBARs are very popular due to their high quality factor, which allow for sensitive, real-time biosensors.  Functionalizing a sensor would be obvious to one of ordinary skill in the art as a means of focusing the sensing on materials of interest that can be captured by the sensor.


With respect to the limitations of claim 8, Whalen et al. disclose a method for biological or chemical sensing, the method comprising:
      supplying a fluid (500) containing a target species to a fluidic device including a fluidic passage (85) containing an active region of at least one bulk acoustic wave resonator structure (col. 2, lines 37-45),  wherein said supplying is configured to introduce the fluid through at least one first port (90) registered with the active region to cause the fluid to enter the fluidic passage (85) in a first direction normal to a planar 
      inducing an acoustic wave in the active region; and
      sensing a change in at least one of an amplitude-magnitude property, a frequency property, or a phase property of the at least one bulk acoustic wave0468.015153US0240 resonator structure to indicate at least one of presence or quantity of target species bound to the at least one functionalization material.  Whalen et al. fail to disclose wherein at least a portion of the active region is overlaid with at least one functionalization material.
   Voiculescu et al. disclose a fluidic device, comprising a base structure comprising: (i) a substrate (Si substrate - Figure 7); (ii) at least one bulk acoustic wave resonator structure (FBAR) supported by the substrate, the at least one bulk acoustic wave resonator structure including a piezoelectric material (MgxZn1-xO layer - Figure 7 - page 4, right column, lines 26-28), a top side electrode (Al or Au - Figure 7) arranged over a portion of the piezoelectric material (MgxZn1-xO), and a bottom side electrode (Au - Figure 7) arranged below at least a portion of the piezoelectric material, wherein a portion of the piezoelectric material is arranged between the top side electrode and the bottom side electrode to form an active region; and (iii) at least one functionalization material (Figure 7 - page 5, left column, lines 5-7) arranged over at least a portion of the active region.  One of ordinary skill in the art would be motivated to replace the resonator described in Whalen et al. with the FBAR from Voiculescu et al. because FBARs are very popular due to their high quality factor, which allow for sensitive, real-time biosensors.  Functionalizing a sensor would be obvious to one of ordinary skill in 

   With respect to the limitation of claim 9, Whalen et al. appear to disclose that the fluidic passage (85) is in fluid communication with at least one second port (90, right side) that is laterally displaced relative to the at least one first port (90, left side), and wherein said supplying is further configured to cause at least a portion of the fluid to transit through the fluidic passage in a lateral direction and thereafter exit the fluidic passage through the at least one second port (Figures 1 and 3). 


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 7,802,466 (Whalen et al.) in view of Acoustic Wave Based MEMS Devices for Biosensing Applications (Voiculescu et al.) as applied to claim 1 above, and further in view of JP 2008-180529 (Uno).

   With respect to the limitation of claim 3, the combination of Whalen et al. in view of Voiculescu et al. discloses all of the limitations of the base claim, but fail to disclose that at least one second port is defined through the wall structure.
   Uno discloses a sensor (1) having a sensing element confined within a space having a top and bottom structure as well as wall structures, which define lateral boundaries of a fluidic passage.  The top structure of the sensor is provided with at least one first port to allow fluid to enter the fluidic passage for sensing by the sensing Figure 2).  The sensor is also provided with an exhaust/exit port in a wall structure for removal of the fluid from the fluidic passage.  Modifying the combination to place a second port within a wall structure of the fluidic device would have been obvious to one of ordinary skill in the art at the time of filing in order to remove fluid from the device without having to bore through the substrate, which could complicate the layering of the sensor device.  

   
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 7,802,466 (Whalen et al.) in view of Acoustic Wave Based MEMS Devices for Biosensing Applications (Voiculescu et al.) as applied to claim 1 above, and further in view of "The Liquid Sensor Using Thin Film Bulk Acoustic Resonator with C-Axis Tilted AlN Films" (Chen et al.).

   With respect to the limitation of claim 5, the combination of Whalen et al. in view of Voiculescu et al. discloses all of the limitations of the base claim, but fail to disclose that the piezoelectric material comprises a c-axis having an orientation distribution that is predominantly non-parallel to normal of a face of the substrate.
   Chen et al. disclose a liquid sensor composed of a dual-mode thin film acoustic resonator with c-axis tilted AlN films (abstract).  The AlN film is located between a top electrode and a bottom electrode mounted to a substrate (Figure 2).  Modifying the combination to utilize c-axis tilted piezoelectric films would have been obvious to one of ordinary skill in the art at the time of filing as a means to increase the flexibility of the .


Claim 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,802,466 (Whalen et al.) in view of Acoustic Wave Based MEMS Devices for Biosensing Applications (Voiculescu et al.) and "The Liquid Sensor Using Thin Film Bulk Acoustic Resonator with C-Axis Tilted AlN Films" (Chen et al.).

With respect to the limitations of claim 7, Whalen et al. disclose a fluidic device, comprising:
      a base structure comprising: (i) a substrate (10 - Figure 1); (ii) at least one acoustic wave resonator structure (30) supported by the substrate (10), the at least one acoustic wave resonator structure including a piezoelectric material (30 - quartz resonator), a top side electrode (34) arranged over a portion of the piezoelectric material (30), and a bottom side electrode (32) arranged below at least a portion of the piezoelectric material, wherein a portion of the piezoelectric material is arranged between the tope side electrode and the bottom side electrode to form an active region; 
      a wall structure (70) arranged over at least a portion of the base structure (10) and defining lateral boundaries of a fluidic passage (85) arranged to receive a fluid; and 
      a cover structure (80) arranged over the wall structure (70) and defining an upper boundary of the fluidic passage (85), wherein the cover structure defines at least 
      at least one second port (90) that is in fluid communication with the fluidic passage.  Whalen et al. fail to disclose that the acoustic resonator structure is a bulk acoustic wave resonator structure and at least one functionalization material is arranged over at least a portion of the active region of the resonator.
   Voiculescu et al. disclose a fluidic device, comprising:
      a base structure comprising: (i) a substrate (Si substrate - Figure 7); (ii) at least one bulk acoustic wave resonator structure (FBAR) supported by the substrate, the at least one bulk acoustic wave resonator structure including a piezoelectric material (MgxZn1-xO layer - Figure 7 - page 4, right column, lines 26-28), a top side electrode (Al or Au - Figure 7) arranged over a portion of the piezoelectric material (MgxZn1-xO), and a bottom side electrode (Au - Figure 7) arranged below at least a portion of the piezoelectric material, wherein a portion of the piezoelectric material is arranged between the top side electrode and the bottom side electrode to form an active region; and (iii) at least one functionalization material (Figure 7 - page 5, left column, lines 5-7) arranged over at least a portion of the active region.  One of ordinary skill in the art would be motivated to replace the resonator described in Whalen et al. with the FBAR from Voiculescu et al. because FBARs are very popular due to their high quality factor, which allow for sensitive, real-time biosensors.  Functionalizing a sensor would be obvious to one of ordinary skill in the art as a means of focusing the sensing on 
   Chen et al. disclose a liquid sensor composed of a dual-mode thin film acoustic resonator with c-axis tilted AlN films (abstract).  The AlN film is located between a top electrode and a bottom electrode mounted to a substrate (Figure 2). Modifying the combination to utilize c-axis tilted piezoelectric films would have been obvious to one of ordinary skill in the art at the time of filing as a means to increase the flexibility of the FBAR to operate the sensor in longitudinal mode in mass-sensor applications, as well as in shear mode in liquid sensor applications.

   With respect to the limitations of claim 10, the combination of Whalen et al. in view of Voiculescu et al. disclose all of the limitations of the base claim further including that the at least one bulk acoustic wave resonator structure includes a top side electrode (34), a piezoelectric material (30 - quartz resonator), and a bottom side electrode (32) arranged over a substrate (10 - Figure 1); a portion of the piezoelectric material is arranged between the top side electrode and the bottom side electrode to form the active region; and the inducing of a bulk acoustic wave in the active region comprises applying an alternating current signal across the top side electrode and the bottom side electrode, whereby the at least one bulk acoustic wave resonator structure exhibits a dominant shear response upon application of the alternating current signal. The combination of Whalen et al. in view of Voiculescu et al. fails to disclose that the 
   Chen et al. disclose a liquid sensor composed of a dual-mode thin film acoustic resonator with c-axis tilted AlN films (abstract).  The AlN film is located between a top electrode and a bottom electrode mounted to a substrate (Figure 2). Modifying the combination to utilize c-axis tilted piezoelectric films would have been obvious to one of ordinary skill in the art at the time of filing as a means to increase the flexibility of the FBAR to operate the sensor in longitudinal mode in mass-sensor applications, as well as in shear mode in liquid sensor applications.

   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is 571-272-2198. The examiner can normally be reached M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DANIEL S LARKIN/Primary Examiner, Art Unit 2856